Order entered August 30, 2013




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-12-00377-CR

                          MANUEL LEIS PEREZ, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 3
                                Dallas County, Texas
                         Trial Court Cause No. F10-31001-J

                                       ORDER
      Appellant’s Motion for Extension of Time to File Motion for Rehearing is GRANTED.


                                                 /s/   KERRY P. FITZGERALD
                                                       JUSTICE